06/24/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 21-0091


                                          DA 21-0091
                                       _________________



 IN THE MATTER OF:

 A.L.H.,                                                               ORDER

        A Youth in Need of Care.


                                       _________________

       Counsel for Appellant has filed a second motion for a 30-day extension of time within
which to file the opening brief in this matter.
       The Court stated in it’s May 21, 2021 order that no further extensions would be granted.
       IT IS HEREBY ORDERED that Appellant motion for a 30-day extension is
DENIED. Counsel is granted a two-week extension, until July 8, 2021, within which to
file the opening brief.
       The Court will not be inclined to grant any further extensions.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                       June 24 2021